DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,221,543. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the patent where one or ordinary skill in the art would recognize using the specification as a dictionary for the claims that the claimed lens module and first and second lens accommodating part correspond to the lens barrel and first and second region of the patent respectively.  Other components are similarly named in each.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0137850 A1 to Ha et al.
With respect to claim 1 Ha discloses, in Fig. 1-13, a camera module (abstract) comprising: a lens module (110); a housing (101/201 and 103/203) coupled to the lens module (Fig. 3 for example where the lens module is couple to the housing at the top and via the substrate 190) a substrate part (190) disposed between the lens module and the housing (Fig. 3); and a heating member (150/250) disposed on a portion of the lens module (Fig. 6, 8 or 11A), wherein the lens module includes: a base (115) disposed on an upper surface of the housing (101) (Fig. 3); a first lens accommodating part (120) protruding upward from an inner surface of the base (115) (Fig. 3 and 5; where inner barrel 102 can be seen in Fig. 5; as seen in Fig. 3 as least portion of this protrudes upward from an inner surface of the base 115); a second lens accommodating part (130) protruding downward from a lower surface of the first lens accommodating part (Fig. 6; where the lower surface can comprise portions such as the threaded portion of 120); and a lens part disposed inside the first lens accommodating part and the second lens accommodating part (paragraph 61 and Fig. 6), wherein the heating member is disposed outside the second lens accommodating part (Fig. 5 and 10; where the heating member is disposed outside of the second lens accommodating part as they are separate pieces and the heating part is merely in contact with an outer surface of the lens accommodating part).
With respect to claim 2 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein the lens module includes a partition wall (180/280) disposed outside the second lens accommodating part (130/230) (Fig. 6 and 11A).
With respect to claim 3 Ha discloses, in Fig. 1-13, the camera module of claim 2, wherein a space is formed between the partition wall and the second lens accommodating part (Fig. 5 and 6; where the top of partition wall 180 has cut outs that form a space between the partition wall and the second lens accommodating part).
With respect to claim 4 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein the heating member is so disposed as to encompass the lens (Fig. 5 and 10).
With respect to claim 5 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein a height of the heating member is lower than that of the second lens accommodating part (Fig. 6 and 11B).
With respect to claim 6 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein a lower surface of the second lens accommodating part is spaced apart from the substrate part (Fig. 6).
With respect to claim 7 Ha discloses, in Fig. 1-13, the camera module of claim 6, wherein a lower surface of the second lens accommodating part is spaced apart from the substrate part (Fig. 6).
With respect to claim 8 Ha discloses, in Fig. 1-13, the camera module of claim 2, wherein a part of the partition wall is disposed inside the housing (Fig. 3).
With respect to claim 9 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein the heating member includes a resistor (paragraph 91).
With respect to claim 10 Ha discloses, in Fig. 1-13, the camera module of claim 2, wherein the partition wall includes ribs projecting from an outer surface, and wherein the ribs are provided in plurality and are spaced apart from each other (Fig. 5; where the top portion has cut outs that make ribs in between the cut outs).
With respect to claim 11 Ha discloses, in Fig. 1-13, the camera module of claim 2, wherein the lens module includes a guide (105) protrusively formed from the base (115) to a first direction, and a part of the guide is coupled to a groove formed on the housing (Fig. 3; where a sealing member 105 is provided to engage with the housing and if formed in a groove for the housing which comprises the narrower portion of the housing 101 at the top).
With respect to claim 12 Ha discloses, in Fig. 1-13, the camera module of claim 11, wherein a projecting height of the guide from the base is formed lower than a projecting height of the partition wall from the base (Fig. 3).
With respect to claim 13 Ha discloses, in Fig. 1-13, the camera module of claim 10, wherein a rib groove is formed on an inner surface of the housing so that the rib is engaged (Fig. 3; where the claim does not define how the ribs must be engaged, they are at least engaged with everything else via their proximity; additionally they are formed on the inner surface of the housing through their connection with other lens module components with connects to the housing at the top via component 115).
With respect to claim 14 Ha discloses, in Fig. 1-13, the camera module of claim 2, wherein a lower surface of the second lens accommodating part is disposed higher than a lower surface of the partition wall based on the upper surface of the substrate part (Fig. 3).
With respect to claim 15 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein a sensor seating portion is disposed on the lower surface of the second lens accommodating part to arrange an image sensor (Fig. 2 and 6; where the module is a camera module, one of ordinary skill in the art would recognize the image sensor mounted on the substrate in the figures).
With respect to claim 16 Ha discloses, in Fig. 1-13, the camera module of claim 15, wherein a guide rib (195) is disposed in an edge region of the sensor seating portion (Fig. 2 and paragraph 71; where a guide rib is not defined by the claim and is interpreted as the connector as is guides connection of the wire).
With respect to claim 19 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein a cross-sectional area of the second lens accommodating part is smaller than a cross-sectional area of the first lens accommodating part (Fig. 3).
With respect to claim 20 Ha discloses, in Fig. 1-13, a camera module (abstract) comprising: a lens barrel (110) in which a lens part is disposed (paragraph 61 and Fig. 6); a substrate part (190/109) including a substrate that is disposed below the lens barrel (Fig. 3); a housing (101/201 and 103/203) coupled to the lens barrel (Fig. 3 for example where the lens module is couple to the housing at the top and via the substrate 190); and a heating member ((150/250)) electrically connected to the substrate part (paragraph 69), wherein the lens barrel includes a lens accommodating portion (120) in which a lens is disposed (paragraph 61 and Fig. 5), a partition portion (130) disposed outside the lens accommodating portion (Fig. 5 and 6), and a groove disposed between the partition portion and the lens accommodating portion, and wherein the heating member is disposed in the groove (Fig. 6 and paragraph 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0137850 A1 to Ha et al.
With respect to claim 17 Ha discloses, in Fig. 1-13, the camera module of claim 1, wherein the substrate part includes a first substrate (190) on which an image sensor is disposed on an upper surface, and a second substrate (109) disposed below the first substrate (Fig 3) and that the two substrate are connect as on receives a power input for the module and power is clearly proved through substrate 190 (paragraph 59 and 69).
However, Ha does not expressly disclose wherein the first substrate and the second substrate are electrically connected through a FPCB.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of electrically connecting two substrates through a FPCB are well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to have connected the two substrates with a FPCB for doing so would merely fill in the gaps of Ha with a known solution as Ha is silent as to the type of connection between the two substrates but clear discloses power is received by substrate 109 that is use via substrate 190.
With respect to claim 18 Ha discloses wherein a power supply unit includes one end electrically connected to the heating member and an other end electrically connected to the first substrate (Fig. 3 and paragraph 69).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 29, 2022